Case 2:18-cv-07241-CAS-PLA Document 98 Filed 03/31/21 Page 1 of 6 Page ID #:1602




   1 PAUL R. KIESEL (State Bar No. 119854)
      kiesel@kiesel.law
   2 MARIANA A. MCCONNELL (State Bar No. 273225)
      mcconnell@kiesel.law
   3 NICO L. BRANCOLINI (State Bar No. 318237)
      brancolini@kiesel.law
   4 KIESEL LAW LLP
     8648 Wilshire Boulevard
   5 Beverly Hills, California 90211-2910
     Telephone: (310) 854-4444
   6 Facsimile: (310) 854-0812
   7 NEVILLE L. JOHNSON (State Bar No. 66329)
      njohnson@jjllplaw.com
   8 DANIEL B. LIFSCHITZ (State Bar No. 285068)
      dlifschitz@jjllplaw.com
   9 JOHNSON & JOHNSON LLP
     439 North Canon Drive, Suite 200
  10 Beverly Hills, California 90210
     Telephone: (310) 975-1080
  11 Facsimile: (310) 975-1095
  12 Attorneys for Plaintiff and the Class
  13                       UNITED STATES DISTRICT COURT
  14        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  15
  16 KEVIN RISTO, on behalf of himself and       CASE NO. 2:18-CV-07241-CAS-PLA
     all others similarly situated,
  17                                             CLASS ACTION
                   Plaintiff,
  18                                             PLAINTIFF'S REPLY IN SUPPORT
            v.                                   OF HIS MOTION FOR
  19                                             RECONSIDERATION OF THE
     SCREEN           ACTORS           GUILD-    COURT’S JANUARY 11, 2021
  20 AMERICAN           FEDERATION         OF    ORDER ON MOTION TO COMPEL
     TELEVISION AND RADIO ARTISTS,               RFP NO. 40
  21 a Delaware corporation; AMERICAN
     FEDERATION OF MUSICIANS OF                  Judge:    Hon. Paul L. Abrams
  22 THE       UNITED         STATES     AND     Date:     April 14, 2021
     CANADA, a California nonprofit              Time:     10:00 a.m.
  23 corporation; RAYMOND M. HAIR, JR,           Crtrm.:   780
     an individual, as Trustee of the AFM and
  24 SAG-AFTRA Intellectual Property             Discovery Cut-off:    March 1, 2021
     Rights Distribution Fund; TINO              Pre-Trial Conference: July 19, 2021
  25 GAGLIARDI, an individual, as Trustee        Trial Date:           August 17, 2021
     of the AFM and SAG-AFTRA
  26 Intellectual Property Rights Distribution
     Fund;       DUNCAN           CRABTREE-
  27 IRELAND, an individual, as Trustee of
     the AFM and SAG-AFTRA Intellectual
  28                                                     PLAINTIFF'S REPLY IN SUPPORT OF HIS
                                                       MOTION FOR RECONSIDERATION OF THE
                                                         COURT’S JANUARY 11, 2021 ORDER ON
                                                               MOTION TO COMPEL RFP NO. 40
Case 2:18-cv-07241-CAS-PLA Document 98 Filed 03/31/21 Page 2 of 6 Page ID #:1603




   1 Property Rights Distribution Fund;
     STEFANIE TAUB, an individual, as
   2 Trustee of the AFM and SAG-AFTRA
     Intellectual Property Rights Distribution
   3 Fund; JON JOYCE, an individual, as
     Trustee of the AFM and SAG-AFTRA
   4 Intellectual Property Rights Distribution
     Fund; BRUCE BOUTON, an individual,
   5 as Trustee of the AFM and SAG-
     AFTRA Intellectual Property Rights
   6 Distribution     Fund;     and      DOE
     DEFENDANTS 1-10,
   7
                   Defendants.
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                 PLAINTIFF'S REPLY IN SUPPORT OF HIS
                                                   MOTION FOR RECONSIDERATION OF THE
                                                     COURT’S JANUARY 11, 2021 ORDER ON
                                                           MOTION TO COMPEL RFP NO. 40
Case 2:18-cv-07241-CAS-PLA Document 98 Filed 03/31/21 Page 3 of 6 Page ID #:1604




   1         Plaintiff Kevin Risto hereby submits this Reply in support of his Motion for
   2 Reconsideration of the Court’s January 11, 2021 Order on Motion to Compel RFP
   3 No. 40.
   4         I.    Introduction
   5         The question before the Court is narrow: whether all depositions taken in
   6 collateral litigation should be produced in this case. While this Court agreed that the
   7 Blondell case was collateral, the January 11, 2021 Order limited the ruling to the
   8 production of the deposition which had not yet been taken in this instant case. There
   9 is no reason, either based on case law or court efficiencies, to limit the ruling in this
  10 manner. Nor have Defendants pointed to a single authority which states that the ruling
  11 should be so limited. Instead of finding case authority to support their proposition,
  12 Defendants’ Opposition tries to justify the Trustees’ failure to consider conflicts of
  13 interest because the conflicts were “obviously well known.” (Defs.’ Opp., 6). As
  14 Plaintiff has set forth in his Motion, he will be actually and substantially prejudiced
  15 by Defendants’ continued withholding of discovery. The production of the Joyce
  16 deposition transcript from Blondell will partially alleviate this prejudice.
  17         II.   ARGUMENT
  18         A.    This Court Has the Authority to Reconsider its January 11, 2021
  19               Order
  20         This Court has the authority to reconsider its January 11, 2021 Order because
  21 Judge Snyder instructed that the instant discovery dispute be returned to Judge
  22 Abrams to consider whether the facts raised in Plaintiff’s objection would alter the
  23 Court’s conclusion that the Joyce transcript had no relevance to the proceedings
  24 outside of Plaintiff preparing to depose Joyce. Judge Snyder’s authority to refer this
  25 dispute back to Judge Abrams is based on the Federal Magistrates Act, 28 U.S.C. §
  26 631.
  27 / / /
  28
                                                  1        PLAINTIFF'S REPLY IN SUPPORT OF HIS
                                                         MOTION FOR RECONSIDERATION OF THE
                                                           COURT’S JANUARY 11, 2021 ORDER ON
                                                                 MOTION TO COMPEL RFP NO. 40
Case 2:18-cv-07241-CAS-PLA Document 98 Filed 03/31/21 Page 4 of 6 Page ID #:1605




   1         Defendants’ argument that this Motion for Reconsideration is untimely is also
   2 without merit. This Motion is a continuation of Plaintiff’s Joint Stipulation on Motion
   3 to Compel which was filed on December 22, 2020, well before the discovery cutoff
   4 in this case. Plaintiff sought to have Judge Snyder review this ruling by timely filing
   5 an Objection to the January 11, 2021 Order. However, Judge Snyder instructed
   6 Plaintiff to file this Motion for Reconsideration, deciding that Judge Abrams should
   7 reconsider his original order. Plaintiff has now timely and appropriately sought review
   8 of the January 11, 2021 Order, following Judge Snyder’s instruction that the dispute
   9 be returned to Judge Abrams for reconsideration.
  10         B.    Foltz Supports the Production of the Joyce Transcript
  11         The Ninth Circuit “strongly favors access to discovery materials to meet the
  12 needs of parties engaged in collateral litigation.” Foltz v. State Farm Mut. Auto. Ins.
  13 Co., 331 F.3d 1122 (9th Cir. 2003) (citing Beckman Indus. Inc. v. Int'l Ins. Co., 966
  14 F.2d. 470, 475 (9th Cir. 1992)). “Allowing the fruits of one litigation to facilitate
  15 preparation in other cases advances the interests of judicial economy by avoiding the
  16 wasteful duplication of discovery.” Id. (citation omitted).
  17         Defendants waste time arguing, again, that the Blondell case is not similar to
  18 the Risto case. Magistrate Abrams easily found that the two cases were similar.
  19 Pursuant to Magistrate Abram’s Order, Plaintiff has received and reviewed Defendant
  20 Crabtree-Ireland’s deposition transcript from Blondell and his testimony regarding the
  21 conflicts of interests of the Union Trustees on the board of the Fund is highly relevant
  22 to this case. Defendant Joyce’s deposition transcript will contain the same highly
  23 relevant material.
  24         Neither this Court’s original ruling nor Defendants point to one case that
  25 supports the proposition that a deposition transcript from another case should only be
  26 produced if the deposition has not yet been taken in the instant case. This issue has
  27 now been briefed multiple times and Defendants have not been able to find one case
  28
                                                 2         PLAINTIFF'S REPLY IN SUPPORT OF HIS
                                                         MOTION FOR RECONSIDERATION OF THE
                                                           COURT’S JANUARY 11, 2021 ORDER ON
                                                                 MOTION TO COMPEL RFP NO. 40
Case 2:18-cv-07241-CAS-PLA Document 98 Filed 03/31/21 Page 5 of 6 Page ID #:1606




   1 that would support that argument. There is no support for this proposition. Instead,
   2 Foltz “strongly favors access to discovery materials” from collateral litigation. Access
   3 means access to all deposition transcripts taken.
   4         C.     Plaintiff Has Been Prejudiced
   5         Defendants reject Plaintiff’s claims of prejudice, arguing that Plaintiff’s claims
   6 can be “easily debunked.” Defendants argue that Plaintiff never asked Defendants for
   7 the conflict of interest documents, and therefore cannot blame Defendants for not
   8 producing them. Defendants ignore the fact that Plaintiff’s Request for Production
   9 No. 16, served on February 22, 2019 calls for “ALL DOCUMENTS that describe the
  10 TRUSTEES’ duties to the FUND.” Regardless of how the Defendants view their
  11 duties, the conflict of interest policies surely fall within the scope of that request.
  12 Plaintiffs were not aware that a conflict of interest policy existed until it was produced
  13 by a third party. Oddly, Defendants seek to blame Plaintiff for not knowing which
  14 internal documents they were withholding.
  15         Defendants also criticize Plaintiffs for choosing to begin fact depositions,
  16 therefore permitting fact discovery to close on time, before Defendants were able to
  17 make complete productions. However, Defendants continued to make additional
  18 productions, supplement interrogatory responses, and comply with initial disclosures
  19 up until 7:00 pm on the day fact discovery closed. If Plaintiff would have waited for
  20 Defendants to fully comply with their discovery obligations, Plaintiff would still be
  21 taking depositions. Plaintiff did not create this prejudice. But, production of the Jon
  22 Joyce deposition transcript will serve to remedy part of that prejudice.
  23         While not particularly relevant to the ruing on this Motion, Plaintiff must
  24 address Defendants’ arguments with regard to the Fund’s conflict of interest policies
  25 and disclosures. Alarmingly, Defendants argue that the Fund’s 2014 conflict of
  26 interest policy is somehow not relevant to the conflicts of interest which existed in
  27 2013. Of course, Defendants’ acknowledgement that a conflict existed in 2014 means
  28
                                                  3         PLAINTIFF'S REPLY IN SUPPORT OF HIS
                                                          MOTION FOR RECONSIDERATION OF THE
                                                            COURT’S JANUARY 11, 2021 ORDER ON
                                                                  MOTION TO COMPEL RFP NO. 40
Case 2:18-cv-07241-CAS-PLA Document 98 Filed 03/31/21 Page 6 of 6 Page ID #:1607




   1 the conflict also existed in 2013. Defendants then argue that the Fund Trustees did not
   2 need to disclose and address blatant conflicts of interest, because they were known
   3 and accepted by the other Trustees. That is simply not the law. While the Defendant
   4 Trustees’ gall in approving a service fee which so obviously advantaged their Union
   5 employers over the Fund’s beneficiaries has been apparent all along, Defendants’
   6 argument is a tacit admission that they never intended to take seriously their fiduciary
   7 duties to the Fund. Mr. Joyce’s responses to questions with regard to his conflicts of
   8 interest in the Blondell case will be instrumental evidence in this case.
   9         D.     Joyce’s Transcript is Admissible Evidence
  10         Defendants do not mention or address Plaintiff’s argument regarding the
  11 admissibility of the Jon Joyce Blondell transcript for purposes of impeachment. Of
  12 course, it is axiomatic that the deposition in Blondell can be used as evidence in Risto.
  13 For that reason alone, the transcript should be produced.
  14         III.   Conclusion
  15         For the foregoing reasons, Plaintiff respectfully requests that the Court
  16 reconsider its January 11, 2021 Order.
  17
  18 DATED: March 31, 2021                 KIESEL LAW LLP
  19
  20
                                           By:
  21                                             Paul R. Kiesel
  22                                             Mariana A. McConnell
                                                 Nico L. Brancolini
  23                                             KIESEL LAW LLP
  24
                                                 Neville L. Johnson
  25                                             Daniel Lifschitz
                                                 JOHNSON & JOHNSON LLP
  26
                                                 Attorneys for Plaintiff and the Class
  27
  28
                                                   4        PLAINTIFF'S REPLY IN SUPPORT OF HIS
                                                          MOTION FOR RECONSIDERATION OF THE
                                                            COURT’S JANUARY 11, 2021 ORDER ON
                                                                  MOTION TO COMPEL RFP NO. 40
